United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0830
Issued: January 15, 2016

Case Submitted on the Record

DECISION AND ORDER

Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 3, 2015 appellant, through counsel, filed a timely appeal from a December 12,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to a November 26, 2011 employment incident.
FACTUAL HISTORY
On November 27, 2011 appellant, then a 53-year-old Express Mail clerk, filed a
traumatic injury claim (Form CA-1) alleging that on November 26, 2011 while in the
1

5 U.S.C. § 8101 et seq.

performance of duty she was carrying heavy bags and pulling them into a postal container when
she felt pain in her left leg and hip.
Appellant submitted several reports dating from November 27 to December 27, 2011
from Dr. Demetrios Mikelis, a physiatrist. In his November 27, 2011 report, Dr. Mikelis noted
that appellant was lifting bags and felt a sharp pain in her left leg. He diagnosed strain and
sprain of left quadriceps and reported that she could not return to work. In the November 29,
2011 report, Dr. Mikelis noted that appellant was lifting heavy bags into a postal container and
felt a sharp pain in her left leg radiating to her left hip. He diagnosed left hip pain, left thigh
pain, and ruled out muscle strain. Dr. Mikelis checked a box marked “yes” as to whether the
condition was caused or aggravated by an employment activity. For period of disability, he
filled in “undetermined.” Likewise, in his December 27, 2011 report, Dr. Mikelis noted the
history above, and diagnosed left hip and left thigh pain. He again checked a box marked “yes”
as to whether the condition was caused or aggravated by an employment activity. Dr. Mikelis
noted that appellant was experiencing lower back pain and was unable to work from
November 29 to December 27, 2011. He opined that, if the history was true, then her conditions
were caused by her work injury.
By letter dated February 3, 2012, OWCP informed appellant of the type of evidence
needed to support her claim.
In reports dated December 27, 2011 and January 31, 2012, Dr. Mikelis noted that
appellant had traumatic lumbar spine pain syndrome, left hip pain, rule out sprain and strain, left
thigh pain, rule out muscle strain. He noted that x-rays of the lumbosacral spine revealed
multilevel degenerative changes, and x-rays of the left hip revealed arthritic changes, showing
possible old trauma.
By decision dated March 14, 2012, OWCP denied appellant’s claim. It found that the
medical evidence did not establish a firm medical diagnosis in connection with the
November 26, 2011 employment incident.
On March 29, 2012 appellant requested a review of the written record by an OWCP
hearing representative. OWCP received statements from appellant dated March 29 and
May 14, 2012. Appellant argued that she had worked 23 years for the employing establishment
and sustained her injuries at work lifting heavy bags on hard floors. She noted that her injury
began on November 26, 2011 while lifting 30- to 50-pound bags and she felt a sharp pain in her
left leg radiating straight to her left hip. Appellant indicated that she could hardly walk, could
not sit for a long time, used a cane, and needed physical therapy.
Appellant also submitted additional medical reports from Dr. Mikelis dating from
January 31 to April 24, 2012. In his reports, Dr. Mikelis continued to indicate that appellant was
status post work-related accident who had returned for a follow-up and remained totally disabled
due to left hip, thigh, and lumbar spine pain. He noted arthritic changes on a magnetic resonance
imaging (MRI) scan. Dr. Mikelis checked a box marked “yes’ as to whether the condition was
caused or aggravated by an employment activity and recommended physical therapy. OWCP
also received copies of previously submitted reports.

2

A March 12, 2012 MRI scan of the left hip read by Dr. Robert D. Solomon, a Boardcertified diagnostic radiologist, revealed arthritic changes and no muscular soft tissue mass and
no evidence of a strain.
By decision dated July 11, 2012, an OWCP hearing representative affirmed that
March 14, 2012 decision.
By letter dated March 13, 2013, counsel for appellant requested reconsideration. On
March 19, 2013 OWCP received a December 7, 2011 report in which Dr. Mikelis noted
appellant’s history, diagnosed traumatic sprain of the left hip, left thigh pain, bronchial asthma,
by history, under treatment, and allergies to Penicillin. Dr. Mikelis opined that, with a degree of
medical certainty, the work incident was the competent producing cause of appellant’s injuries
and that there was a causal relationship between the accident and the injuries. He further opined
that she was partially disabled from her employment as a postal clerk. OWCP also received
copies of previously submitted reports.
By decision dated June 14, 2013, OWCP denied the claim finding that appellant had
failed to establish a causal relationship between the employment incident of November 26, 2011
and a firm medical diagnosis.
On October 21 and November 17, 2013 appellant requested reconsideration. In a July 11,
2013 report, Dr. Andrew Brown, a Board-certified internist, noted that appellant had reported
that on November 26, 2011 she was lifting 30- to 50-pound bags into a postal container when she
felt a sharp pain in her left hip and thigh. Thereafter, appellant was limping and unable to walk.
She related that her pain was a 9 on a scale of 1 to 10 and was constant. Appellant indicated that
it had increased since the accident and affected her sleep. The pain radiated down to the left
knee and then to the foot. Appellant reported symptoms of buckling and giving way. She
related that the pain was worsened by standing, sitting, walking, and bending. It limited her
ability to lift, stand, carry, walk, run, climb stairs, and exercise. The pain was reduced by lying
down. Appellant reported that she needed assistance with cleaning, cooking, and shopping.
Dr. Brown noted that appellant’s mobility on and off the examining table was moderately to
maximally impaired. Appellant was able to squat fully and rise without assistance. She used a
cane to ambulate. Going from a sitting to standing position was difficult. Appellant was able to
dress slowly with pain. Her gait was slow, guarded, and deliberate. Dr. Brown found that heel
to toe walking was absent secondary to pain. Appellant’s tandem gait was normal. Dr. Brown
opined that “I feel that there is a direct causal relationship between the accident described and the
patient’s current injuries. The patient’s symptoms and clinical findings are consistent with
musculoskeletal injuries to the described areas.” Dr. Brown diagnosed a left hip strain, with
trochanteric bursitis, iliotibial band syndrome, and aggravation of degenerative joint disease. In
a separate July 11, 2013 report, he found decreased motion and muscle strength.
In a September 12, 2013 report, Dr. Brown again noted appellant’s history of injury and
diagnosed a strain of the left hip, with trochanteric bursitis, iliotibial band syndrome, and
aggravation of degenerative joint disease. He opined that the incident described by appellant
was “a competent producing cause for the patient’s clinical presentation.” Dr. Brown noted that
appellant’s complaints were consistent with the history of injury and objective findings.

3

By decision dated February 19, 2014, OWCP denied modification of its prior decision.
On May 15, 2014 counsel for appellant requested reconsideration. In support of the
request, appellant submitted an April 3, 2014 report from Dr. Brown. Dr. Brown explained that
appellant reported left leg pain which she rated as a 10 out of 10. Appellant noted being unable
to take public transportation and related limitations in her ability to ambulate, stand, lift, carry,
kneel, squat, negotiate stairs and ladders, and perform repetitive-type activities with the left leg.
She reported that her sleep was disrupted and difficulty maintaining one position. Dr. Brown
noted appellant’s past medical history that included hypertension, asthma, bronchitis, and “fatty
liver.” On examination, appellant was in obvious pain with significantly impaired mobility.
Dr. Brown determined that she had difficulty rising from a sitting to a standing position as well
as getting on and off the examining table. He noted that appellant had an antalgic gait which
favored the left side and she ambulated with a cane. Dr. Brown examined her range of motion
and provided findings which included pain with movement. He also found that palpation
revealed tenderness along the iliotibial band, over the trochanteric bursa, and in the anterior
aspect of the hip. Dr. Brown conducted muscle, grip, and vascular examination which revealed
no acute pathology for the left leg. He diagnosed a strain of the left hip, with trochanteric
bursitis, iliotibial band syndrome, aggravation of degenerative joint disease, and possible lateral
femoral cutaneous nerve (LFCN) compression. Dr. Brown opined that the incident that appellant
described was a competent producing cause of her clinical presentation. He explained that her
complaints are consistent with appellant’s history of injury and her objective findings.
Dr. Brown opined that appellant was totally disabled. OWCP also received copies of previous
reports.
By decision dated July 8, 2014, OWCP denied modification of its prior decision.
On September 30, 2014 counsel for appellant requested reconsideration. He submitted
new medical evidence and argued that appellant established causal relationship.
The medical evidence included a July 11, 2014 report from Dr. Brown. Dr. Brown
indicated that appellant was considering a possible left total hip replacement with another
physician. Appellant reported residual left hip pain and greater radiation into the left leg along
the lateral aspect to the ankle. Dr. Brown noted accounts of numbness and tingling and
functional limitations as noted in his prior reports. He advised that her past surgical history
included right and left knee surgery. Dr. Brown examined appellant and noted that she was in
obvious pain, had impaired mobility, and exhibited difficulty rising from a seated to a standing
position and from the examining table. He found that she had an antalgic gait favoring the left
side and she ambulated with a cane. Dr. Brown provided range of motion measurements and
found pain with movement, palpation that revealed tenderness over the iliotibial band, over the
trochanteric bursa, and in the anterior aspect of the hip. He diagnosed a left hip strain, with
trochanteric bursitis, iliotibial band syndrome, and aggravation of degenerative joint disease.
Dr. Brown opined that the incident that appellant described was a competent producing cause for
her clinical presentation. He advised that her complaints were consistent with the history of
injury. Dr. Brown noted the history of injury was consistent with the objective findings. He
opined that appellant was totally disabled.

4

In a July 14, 2014 attending physician’s report, Dr. Brown checked a box “yes” to
indicate that appellant’s condition was employment related. He indicated the period of disability
began on November 26, 2011 and was ongoing.
On October 17, 2014 OWCP received an undated statement from appellant. Appellant
noted that on November 26, 2011 she had an injury to her left hip while in the performance of
duty. She argued that it was almost three years and she “had not gotten any better.”
In a decision dated December 12, 2014, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA,2 and that an injury was sustained in the performance of duty.3 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

7

I.J., 59 ECAB 408 (2008).

5

ANALYSIS
Appellant alleged that she sustained a traumatic left leg and hip injury while carrying
heavy bags and pulling them at work on November 26, 2011. OWCP accepted the incident but
denied the claim because the medical evidence was insufficient to establish that the employment
incident caused an injury. The medical reports of record do not establish that the carrying heavy
bags and pulling them at work caused a personal injury on November 26, 2011.
Appellant submitted several reports from Dr. Mikelis. In his December 7, 2011 report,
Dr. Mikelis noted appellant’s history and offered diagnoses that included traumatic sprain of the
left hip and left thigh pain. He opined that, to a degree of medical certainty, the work incident
was the competent producing cause of appellant’s injuries and that there was a causal
relationship between the accident and the diagnosed condition. However, Dr. Mikelis did not
explain the medical reasoning, or provide rationale, to support his opinion on causal
relationship.8 On January 31, 2012 he noted findings, including x-ray findings of left hip
arthritic changes and possible old trauma. Dr. Mikelis opined that “if” appellant’s history was
true, then her conditions were caused by her employment injury. The Board notes that this
opinion is speculative in nature.9 Dr. Mikelis did not explain how a specific activity at work on
November 26, 2011 caused or aggravated an injury. The need for reasoning is especially
important as the evidence indicates that diagnostic tests of the left hip showed preexisting
arthritis.
Reports from Dr. Mikelis also included several attending physician’s reports in which he
supported causal relationship simply by checking a box marked “yes” that appellant’s condition
was work related. However, the Board has held that an opinion on causal relationship which
consists only of a physician checking “yes” on a medical form report without further explanation
or rationale is of little probative value.10 Dr. Mikelis did not explain the medical reasoning
providing the basis for his opinion. In his November 27, 2011 report, he noted that appellant was
lifting bags and felt a sharp pain in her left leg. Although, Dr. Mikelis diagnosed a strain, he did
not offer any reasoning to support how the work activity caused or contributed to the strain.
The record contains several reports from Dr. Brown. They include reports dated July 11
and September 12, 2013 in which he noted appellant’s history and findings on examination.
Dr. Brown diagnosed a left hip strain, with trochanteric bursitis, iliotibial band syndrome, and
aggravation of degenerative joint disease. Dr. Brown opined that the incident described by
appellant was “a competent producing cause for the patient’s clinical presentation” and noted
that appellant’s complaints were consistent with the history of injury and objective findings. He
opined that “I feel that there is a direct causal relationship between the accident described and the
8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).
10

Alberta S. Williamson, 47 ECAB 569 (1996).

6

patient’s current injuries. The patient’s symptoms and clinical findings are consistent with
musculoskeletal injuries to the described areas.” In reports dated April 3 and July 11, 2014,
Dr. Brown also opined that the work incident was a competent producing cause of appellant’s
condition. He explained that her complaints are consistent with her history of injury and her
objective findings. Dr. Brown opined that appellant was totally disabled. In a July 14, 2014
form report, he checked a box marked “yes” to indicate that appellant’s condition was
employment related. However, Dr. Brown has failed to explain the medical processes by which
this particular employment incident caused appellant’s condition. He did not explain how
carrying heavy bags and pushing and pulling them at work caused or contributed to the
diagnosed conditions. Without sufficient reasoning to support the conclusion, these reports are
insufficient to meet appellant’s burden of proof.11 Moreover, the July 14, 2014 form report is of
limited probative value as it provides support for causal relationship by checking a box “yes”
without further reasoning or rationale.12
Other evidence provided by appellant is insufficient to establish the claim as it does not
address the crucial issue of the causal relationship between appellant’s hip and back conditions
and her federal employment.13
An award of compensation may not be based on surmise, conjecture, or speculation.14 As
there is no reasoned medical evidence in the record explaining how the accepted employment
incident caused or aggravated a medically diagnosed condition, appellant has not met her burden
of proof.
On appeal, counsel for appellant argues that the submitted medical additional evidence
was sufficient to establish her claim. However, as found above, the Board has found that
evidence lacking.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish an injury
causally related to a November 26, 2011 employment incident.

11

See supra note 8.

12

See supra note 10.

13

Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship.
14

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

7

ORDER
IT IS HEREBY ORDERED THAT the December 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

